 TREASURECITY,INC.185Whitney Stores,Inc., d/b/a Treasure City, Inc.; D.W.Jewelry Co., Inc.,d/b/a Costume Jewelry of Texas,Inc.;DeKoven Drug Co.;Toyz of Oak Cliff, Inc.;J.L. Marsh,Inc.;Millinery Stores, Inc. of Tennes-see;Morton Shoe Stores,Inc.; National HardgoodsDistributors,Inc., d/b/a Hardgoods Distributors ofOak Cliff, Inc.; Schuman Auto Supply, Inc.; andUnishops,Inc.'andRetail Clerks Union, Local No.368 chartered by Retail Clerks International Associ-ation,AFL-CIO. Case 16-CA-4976September26, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYUpon charges filed on November 2, 1972, and Jan-uary 8, 1973, by Retail Clerks Union, Local No. 368chartered by Retail Clerks International Association,AFL-CIO, herein called the Union, and duly servedon Whitney Stores, Inc., d/b/a Treasure City, Inc.;D. W. Jewelry Co., Inc., d/b/a Costume Jewelry ofTexas, Inc.; DeKoven Drug Co.; Toyz of Oak Cliff,Inc.; J. L. Marsh, Inc.; Millinery Stores, Inc. of Ten-nessee;Morton Shoe Stores, Inc.; National Hard-goodsDistributors,Inc.,d/b/aHardgoodsDistributors of Oak Cliff, Inc.; Shuman Auto Supply,Inc.; and Unishops, Inc., herein collectively called theRespondents, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 16, issued a complaint on January 31, 1973,againstRespondents, alleging that Respondents hadengaged in and were engaging in unfair labor practic-es affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 4, 1972,following Board elections in Cases 16-RC-5880 and16-RC-5993 through 5997 the Union was duly certi-fied as the exclusive collective-bargaining representa-iThoreson Sales Company,Inc., which became aWhitneylicensee afterRespondentToyz of Oak Cliff, Inc., had vacatedthe premises,moved tointervene, todeny the GeneralCounsel'sMotion for SummaryJudgment,and todelaythe proceedingsherein, pendinga hearing as to whether itsemployees are coveredby the Union's certifications herein.RespondentWhitney supported Thoreson's motion.Counsel for the GeneralCounselargues that Thoreson is a successorto Toyz whosestatus is best left for thecompliance stage of theproceeding.We agree. While we hereby grantThoreson'smotion to intervene on the basis of a colorable claim of interest,we deny its motion in all other respects and leaveThoreson'sstatus tocompliance.tive of Respondents' employees in the unit found ap-propriate;2 and that, commencing on or about Octo-ber 18, 1972, and at all times thereafter, Respondentshave refused, and continue to date to refuse, to bar-gain collectively with the Union as the exclusive bar-gaining representative, although theUnion hasrequested and is requesting them to do so. Thereafter,Respondents filed their answer to the complaint ad-mitting in part, and denying in part, the allegations inthe complaint, and setting up certain affirmative de-fenses.On February 26, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. On March 5, 1973, Respondentsfiled opposition and, on March 7, 1973, counsel forthe General Counsel filed a response.On March 16, 1973, counsel for the General Coun-sel filed a motion to amend the complaint in certainparticulars and, on April 2, 1973, Respondent Whit-ney filed its amended answer and defenses 3 On April11, 1973, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent Whit-ney thereafter filed a statement as a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn opposition to the General Counsel's Motion forSummary Judgment, Respondents raise five variousdefenses, certain of which relate to the underlyingrepresentation cases, and others of which pertain tothe instant proceeding.First, the Respondents contend that the Boarder-red in its underlying unit determination. Our reviewof the representation case records reveals that Re-spondent Whitney is engaged in the discount depart-ment store business. Whitney and the licensees namedin the caption together operate Whitney's Oak Cliffstore in Dallas, Texas. In its petition in Case 16-2Official notice is taken ofthe recordin the representation proceeding,Cases16-RC-5880 and 16-RC-5993 through 5997, as theterm "record" isdefined in Secs.102 68 and 102.69(f) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTVElectrosystems, Inc.,166 NLRB938, enfd. 388F.2d 683 (CA. 4, 1968);Golden AgeBeverageCo.,167NLRB 151,enfd. 415F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va.,1967);Follett Corp.,164 NLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.3In the absence of objectionto the motionto amend the complaint, themotion is granted.206 NLRB No. 26 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDRC-5880, the Union sought a unit limited to the OakCliff store, but including employees of the licensees.Respondent Whitney, on the other hand, contendedthat the appropriate unit must include all ofWhitney's stores in the Dallas-Fort Worth area, butmust exclude employees of the licensees. After hear-ing on March 28, 1972, the Regional Director issuedhisDecision and Direction of Election, in which hefound that a unit limited to Oak Cliff was appropriate,and that, inasmuch as the license agreements betweenWhitney and certain of the licensees, including Toyz,demonstrated that Whitney controlled their labor re-lations policies,Whitney and such licensees were jointemployers and the employees of these licensees wereappropriately included in the same unit with the em-ployees of Whitney. As to the remaining licensees,however, the Regional Director found that the recordwas insufficient to demonstrate their joint-employerstatus, and, accordingly, he dismissed the petition asto them. Respondent Whitney then filed a request forreview which the Board denied on April 20, 1972, asraising no substantial issues warranting review.Thereafter, on April 21, 1972, the Regional Direc-tor conducted an election in which 30 of 32 eligiblevoters cast their ballots, 25 of them for, and 5 against,the Union. On June 20, 1972, the Regional Directorissued his Supplemental Decision and Certification ofRepresentative, in which he overruled certain objec-tions made by Respondent Whitney. Whitney againfiled a request for review, which, in addition, reraisedissues concerning the appropriate unit. The Board de-nied the request for review on July 19, 1972, as raisingno substantial issues warranting review.In the meantime, on April 26, 1972, in Cases 16-RC-5993 through 16-RC-5997, the Union filed sepa-rate petitions for the employees of the remaining fivelicensees.After a hearing, on August 18, 1972, theRegional Director issued his Decision and Directionof Election, in which he found that these licenseeshad,since the close of the hearing in Case 16-RC-5880,executed license agreements which gave Whitney con-trol over their labor relations policies and that the fivelicensees and Whitney were joint employers of theemployees of these licensees. He found that these em-ployees should properly be included in the unit foundappropriate in Case 16-RC-5880 and, accordingly, hedirected a self-determination election in a single vot-ing group of all the employees of the five licensees.Whitney and these licensees filed requests for review,which the Board denied on September 12, 1972, asraising no substantial issues warranting review. Onthe same date, an election was conducted in which, ofapproximately 11 eligible voters, 8 cast ballots for,and none against, the Union and 3 were challenged.On October 2, 1972, the Regional Director issued hiscertification that the Union might bargain for theemployees in the voting group as part of the unit italready represented. It thus appears that the Respon-dents' unit defense relates to issues raised and decidedin the representation case proceedings.In their second defense, the Respondents contendthat the Board violated the proscription of Section9(c)(3) by holding two elections in 1 year. We find nomerit in this contention as the Board has held that theproscription of Section 9(c)(3) is not violated wherethe second election is held among a group of employ-ees who did not participate in the first election,4 and,in particular, where the second election involves avoting group which had not been given the opportuni-ty to be represented as part of the unit involved in thefirst election.' This, too, is an issue which could havebeen raised in the underlying representation case.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.6The aforesaid two issues raised by the Respondentsin this proceeding were or could have been litigatedin the prior representation proceeding, and the Re-spondents do not offer to adduce at a hearing anynewly discovered or previously unavailable evidence,nor do they allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondents have notraised a representation case issue which is properlylitigable in this unfair labor practice proceeding.In their third defense, the Respondents allege thatsince January 1973 the Union has picketed otherWhitney stores with signs stating that Respondentsrefuse to bargain with the Union and are "thereforein violation of federal labor laws." We are unable toperceive how such picketing is inconsistent with eitherthe Union's interest in representing the employees ofthe Oak Cliff store as a separate unit or with theBoard's determination that such unit is appropriate?Fourthly, Respondents contend that the GeneralCounsel has not established that the Union demandedbargaining and that the Respondents refused to do so.In his Motion for Summary Judgment, counsel for theGeneral Counsel attached the following exhibits: (1)a letter dated October 4, 1972, from the Union to4 See, for example,Thiokol Chemical Corporation, Redstone Division,123NLRB 888.5 Anheuser-Busch, Inc.,125 NLRB 556;Ravenna Arsenal, Inc.,100 NLRB1129;Modern Heat & Fuel Company,89 NLRB 1345.6 SeePittsburgh Plate Glass Co. v. N.L.RB.,313 U.S. 146,162(1941); Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).7 SeeRamey's Supermarket,204 NLRB No. 164. TREASURE CITY, INC.Respondents' attorney, which states,inter alia,"[T]hiswill serve as written notification . . . of our purposetomeet with you for the purpose of negotiating anagreement. . . ." (2) a letter dated October 18, 1972,from Whitney to the Union which denied the claimspresented in the Union's October 4, 1972, letter. Asthe authenticity of the exhibits has now been admit-ted I and as the contents clearly demonstrate a requestand refusal to bargain, we deem the allegations of thecomplaint concerning the demand and the refusal tobe admitted and true and so found .9Finally, the Respondents attack the Board's sum-mary judgment procedures as depriving them of dueprocess without the holding of an evidentiary hearing.We disagree. It is well established that where no sub-stantial and material issues of fact and law are pre-sented, no hearing is warranted or required and theuse of summary judgment procedures, which theBoard has frequently utilized, is warranted and prop-er. t0As we find all the Respondents' defenses lacking inmerit, we shall reject them and, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Whitney Stores, Inc., d/b/a TreasureCity, Inc., is, and has been at all times material hereto,a corporation duly organized under and existing byvirtue of the laws of the State of New York, having anoffice and place of business in Dallas, Texas, and isnow, and has been at all times material herein, en-gaged in the operation of retail stores in the Dallasand Fort Worth, Texas, area. Respondent Oak Cliffstore, number 1043, located at 807 Lancaster, Dallas,Texas, is the only store involved in this proceeding.The Oak Cliff store, number 1043 of RespondentWhitney Stores, Inc., d/b/a Treasure City, Inc., is a8 In their statement opposing the Motion for Summary Judgment, Respon-dents make the bald contention that the above-described exhibits"can onlyproperly be admitted into this case before an Administrative [Law] Judge..." and deny the Respondents admitted facts which would permit summa-ry judgment.In addition,Respondents assert that counsel for the GeneralCounsel had failed to annex copies of the exhibits,in true form,to the Motionfor Summary Judgment.In his response,counsel for the General Counselstates that Respondents'attorney had subsequently advised him that they aretrue copies.Neither in the opposition to the Board's Notice To Show Causenor at any other time thereafter did the Respondents dispute the assertionthat they received the exhibits nor did they controvert the contents thereof.9 Farah Manufacturing Company, Inc.,203 NLRB No. 78;Schwartz Broth-ers, Inc. and District Records, Inc,195 NLRB 93.'°Modine Manufacturing Company,203NLRB No. 77;Reeves-Bowman,Divisionof CyclopsCorporation,194 NLRB 155, and cases cited in fns. 3 and4 thereof.187generaldiscount department store.Departmentswithin the store are leased to licensees D.W. JewelryCo., Inc., d/b/a Costume Jewelry of Texas, Inc.; De-Koven Drug Co.; Toyz of Oak Cliff, Inc.; J. L.Marsh, Inc.;Millinery Stores, Inc. of Tennessee;Morton Shoe Stores, Inc.; National Hardgoods Dis-tributors, Inc., d/b/a Hardgoods Distributors of OakCliff, Inc.; Schuman Auto Supply, Inc.; and Uni-shops, Inc.Under the agreements entered into between Whit-ney Stores, Inc., d/b/a Treasure City, Inc., and thelicensees, Treasure City may enter into a labor rela-tions contract covering the entire store which will bebinding upon the licensees. Respondents formulateand administer a common labor policy for the afore-named companies, affecting the employees of saidcompanies.Respondents, during the past 12 months, which pe-riod is representative of all times material herein, havereceived in excess of $500,000 for the retail sale ofgoods and services and have made purchases of goodsvalued in excess of $50,000 from States other than theState of Texas.We find, on the basis of the foregoing, that Respon-dents are and have been at all times material herein,joint employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.IITHE LABOR ORGANIZATION INVOLVEDRetail Clerks Union,Local No.368 chartered byRetail Clerks International Association,AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondents con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All selling and nonselling employees of Whit-ney Stores, Inc., d/b/a Treasure City, Inc.;D.W. Jewelry Co., Inc., d/b/a Costume Jewelryof Texas, Inc.; DeKoven Drug Co.; Toyz of OakCliff, Inc.; J. L. Marsh, Inc.; Millinery Stores,Inc. of Tennessee; Morton Shoe Stores, Inc.; Na-tionalHardgoodsDistributors,Inc.,d/b/aHardgood Distributors of Oak Cliff, Inc.; Schu- 188DECISIONSOF NATIONALLABOR RELATIONS BOARDman Auto Supply, Inc.; and Unishops, Inc., atthe Oak Cliff store, 807 Lancaster, Dallas, Texas,including the sign printer (Adkison)and regularpart-time employees,exclusiveof casual employ-ees, watchmen,guards,store manager,assistantmanagers,departmentmanagers,manager train-ees, head bookkeeper, head cashier, and supervi-sors as defined in the Act.2.The certificationsOn April 21 and September 12, 1972, a majority ofthe employees of Respondents in said unit,in secretballot elections conducted under the supervision ofthe Regional Director for Region 16, designated theUnion as their representative for the purpose of col-lective bargaining with the Respondents. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on June 20 andOctober 2, 1972, and the Union continues to be suchexclusive representative within the meaning of Sec-tion 9(a) of the Act.B.The Request To Bargain andRespondents' RefusalCommencing on or about October 4, 1972, and atall times thereafter, the Union has requested the Re-spondents to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about October 18, 1972, and continuing at alltimes thereafter to date,the Respondents have re-fused,and continue to refuse,to recognize and bar-gain with the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondents have,since October 18, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with their opera-tions described in section I, above,have a close, inti-mate,and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that they cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit,and, if an understanding is reached, em-body suchunderstanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondents commence to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert.denied379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Whitney Stores, Inc., d/b/a Treasure City, Inc.;D.W. Jewelry Co., Inc., d/b/a Costume Jewelry ofTexas, Inc.; DeKoven Drug Co.; Toyz of Oak Cliff,Inc.; J. L. Marsh, Inc.; Millinery Stores, Inc. of Ten-nessee;Morton Shoe Stores, Inc.; National Hard-goodsDistributors,Inc.d/b/aHardgoodDistributors of Oak Cliff, Inc.; Schuman Auto Sup-ply, Inc.; and Unishops, Inc., are employersengagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Retail Clerks Union, Loral No. 368 chartered byRetail Clerks International Association, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3.All selling andnonsellingemployees of WhitneyStores, Inc., d/b/a Treasure City, Inc.; D.W. JewelryCo., Inc., d/b/a Costume Jewelry of Texas, Inc.; De-Koven Drug Co.; Toyz of Oak Cliff, Inc.; J. L.Marsh, Inc.;Millinery Stores, Inc. of Tennessee;Morton Shoe Stores, Inc.; National Hardgoods Dis-tributors, Inc., d/b/a Hardgood Distributors of OakCliff, Inc.; Schuman Auto Supply, Inc.; and Uni-shops, Inc., at the Oak Cliff store, 807 Lancaster, Dal-las,Texas, including the sign printer (Adkison) andregular part-time employees, exclusive of casual em-ployees, watchmen, guards, store manager, assistantmanagers,department managers,manager trainees,head bookkeeper, head cashier, and supervisors as TREASURECITY,INC.189defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4.Since October 2, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about October 18, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dents in the appropriate unit, Respondents haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondentshave interfered with, restrained, and coerced, and areinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby have engaged in andare engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondents, WhitneyStores, Inc., d/b/a Treasure City, Inc.; D.W. JewelryCo., Inc., d/b/a Costume Jewelry of Texas, Inc.; De-Koven Drug Co.; Toyz of Oak Cliff, Inc.; J. L.Marsh, Inc.;Millinery Stores, Inc. of Tennessee;Morton Shoe Stores, Inc.; National Hardgoods Dis-tributors, Inc., d/b/a Hardgood Distributors of OakCliff, Inc.; Schuman Auto Supply, Inc.; and Uni-shops, Inc., their officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Retail Clerks Union, LocalNo. 368 chartered by Retail Clerks International As-sociation, AFL-CIO, as the exclusive bargaining rep-resentativeof its employees in the followingappropriate unit:All selling and nonselling employees of Whit-ney Stores, Inc., d/b/a Treasure City, Inc.;D. W. Jewelry Co., Inc., d/b/a Costume Jewelryof Texas, Inc.; DeKoven Drug Co.; Toyz of OakCliff, Inc.; J. L.Marsh, Inc.;Millinery Stores,Inc. of Tennessee; Morton Shoe Stores, Inc.; Na-tionalHardgoodsDistributors,Inc.,d/b/aHardgood Distributors of Oak Cliff, Inc.; Schu-man Auto Supply, Inc.; and Unishops,Inc., atthe Oak Cliff store, 807 Lancaster, Dallas, Texas,including the sign printer (Adkison) and regularpart-time employees, exclusive of casual employ-ees,watchmen, guards, store manager,assistantmanagers, department managers,manager train-ees, head bookkeeper, head cashier, and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, of coercing employees in the exercise of,the rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at the Oak Cliff store, 807 Lancaster, Dal-las, Texas, copies of the attached notice marked "Ap-pendix." it Copies of said notice, on forms providedby the Regional Director for Region 16, after beingduly signed by Respondents' representative, shall beposted by Respondents immediately upon receiptthereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.11 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Courtof AppealsEnforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Retail 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerks Union, Local No. 368 chartered by RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All selling and nonselling employees of theEmployers at the Oak Cliff store, 807 Lancas-ter,Dallas, Texas, including the sign printer(Adkison) and regular part-time employees,exclusiveof casual employees,watchmen,guards,store manager, assistant managers, de-partment managers, manager trainees, headbookkeeper,head cashier,and supervisors asdefined in the Act.WHITNEYSTORES,INC.,d/b/aTREASURECITY,INC.;D.W. JEWELRY CO.,INC., d/b/a COSTUME JEW-ELRY OF TEXAS,INC.;DE-KOVEN DRUG Co.; TOYZ OFOAK CLIFF, INC.; J. L.MARSH,INC.;MILLINERYSTORES,INC. OFTENNESSEE;MORTONSHOESTORES,INC.;NATIONALHARD-GOODS DISTRIBUTORS, INC.,d/b/a HARDGOODDISTRI-BUTORS OF OAK CLIFF, INC.;SCHUMANAUTO SUPPLY,INC.; and UNISHOPS, INC.(Employers)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Office Building, Room 8-A-24, 819 Taylor Street, Fort Worth, Texas 76102,Telephone 817-334-2921.